     Case 3:20-cv-01025-JLS-AHG Document 2 Filed 06/10/20 PageID.15 Page 1 of 3



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   HADEER SHAMOUN,                                     Case No.: 20-CV-1025 JLS (AHG)
12                                     Petitioner,
                                                         ORDER DISMISSING CASE
13   v.                                                  WITHOUT PREJUDICE
14   PEOPLE OF THE STATE OF
     CALIFORNIA,
15
                                      Respondent.
16
17         Petitioner Hadeer Shamoun, proceeding pro se, has filed a Petition for Writ of
18   Habeas Corpus pursuant to 28 U.S.C. § 2254. See generally ECF No. 1 (“Pet.”). He has
19   paid the $5.00 filing fee. Id.
20                     FAILURE TO NAME A PROPER RESPONDENT
21         Petitioner has failed to name a proper respondent. On federal habeas, a state prisoner
22   must name the state officer having custody of him as the respondent. Ortiz-Sandoval v.
23   Gomez, 81 F.3d 891, 894 (9th Cir. 1996) (citing Rule 2(a), 28 U.S.C. foll. § 2254). Federal
24   courts lack personal jurisdiction when a habeas petition fails to name a proper respondent.
25   See id.
26         The warden is the typical respondent; however, “the rules following section 2254 do
27   not specify the warden.” Id. “[T]he ‘state officer having custody’ may be ‘either the
28   warden of the institution in which the petitioner is incarcerated . . . or the chief officer in

                                                     1
                                                                                 20-CV-1025 JLS (AHG)
     Case 3:20-cv-01025-JLS-AHG Document 2 Filed 06/10/20 PageID.16 Page 2 of 3



1    charge of state penal institutions.’” Id. (quoting Rule 2(a), 28 U.S.C. foll. § 2254 advisory
2    committee’s note). If “a petitioner is in custody due to the state action he is challenging,
3    ‘[t]he named respondent shall be the state officer who has official custody of the petitioner
4    (for example, the warden of the prison).’” Id. (quoting Rule 2, 28 U.S.C. foll. § 2254
5    advisory committee’s note).
6          A long-standing rule in the Ninth Circuit holds that “a petitioner may not seek [a
7    writ of] habeas corpus against the State under . . . [whose] authority . . . the petitioner is in
8    custody.   The actual person who is [the] custodian [of the petitioner] must be the
9    respondent.” Ashley v. Washington, 394 F.2d 125, 126 (9th Cir. 1968). This requirement
10   exists because a writ of habeas corpus acts upon the custodian of the state prisoner, the
11   person who will produce “the body” if directed to do so by the Court. “Both the warden
12   of a California prison and the Director of Corrections for California have the power to
13   produce the prisoner.” Ortiz-Sandoval, 81 F.3d at 895.
14         Here, Petitioner has incorrectly named the “People of the State of California” as
15   Respondent. For this Court to entertain the Petition filed in this action, Petitioner must
16   name the warden in charge of the state correctional facility in which Petitioner is presently
17   confined or the Secretary of the California Department of Corrections and Rehabilitation.
18   Brittingham v. United States, 982 F.2d 378, 379 (9th Cir. 1992) (per curiam).
19                      FAILURE TO STATE A COGNIZABLE CLAIM
20         Further, upon review of the Petition, it appears to the Court that a petition for writ
21   of habeas corpus pursuant to 28 U.S.C. § 2254 is not the proper vehicle for Petitioner’s
22   claims. In grounds one and two, Petitioner claims his First Amendment rights were
23   violated and that the Conditional Release Program did not properly update their forms,
24   resulting in him being found in violation of the terms of his release. Pet. at 6–7. In ground
25   three, Petitioner alleges the judge at his probation revocation hearing was biased. Id. at 8.
26   Petitioner’s claims are not cognizable on habeas because they do not challenge the
27   constitutional validity or duration of confinement. See 28 U.S.C. § 2254(a); Heck v.
28   Humphrey, 512 U.S. 477, 480–85 (1994); Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).

                                                     2
                                                                                  20-CV-1025 JLS (AHG)
     Case 3:20-cv-01025-JLS-AHG Document 2 Filed 06/10/20 PageID.17 Page 3 of 3



1          Challenges to the fact or duration of confinement are brought by petition for a writ
2    of habeas corpus, pursuant to 28 U.S.C. § 2254; challenges to conditions of confinement
3    are brought pursuant to the Civil Rights Act, 42 U.S.C. § 1983. See Preiser, 411 U.S. at
4    488–500; Nettles v. Grounds, 830 F.3d 922, 934–35 (9th Cir. 2016). In Nettles, the Ninth
5    Circuit held that the sole method for prisoners to challenge the fact of their conviction or
6    the duration of their confinement was through a writ of habeas corpus, with other claims—
7    if they are to be brought at all—to be brought via a civil rights complaint pursuant to 42
8    U.S.C. § 1983. Nettles, 830 F.3d at 934–35. Grounds one and two of the Petition do not
9    attack the validity of Petitioner’s conviction or the length of his confinement and are
10   therefore not cognizable on habeas corpus review. Id. Ground three, in which Petitioner
11   alleges the judge at his probation revocation hearing was biased, is also not cognizable on
12   habeas corpus review because success with this claim would not necessarily lead to his
13   release or a shorter period of confinement, but rather only a new probation hearing. Id.
14                                        CONCLUSION
15         Based on the foregoing, the Court DISMISSES WITHOUT PREJUDICE this
16   action. The Court notes that Petitioner has an open habeas corpus action in this Court in
17   Shamoun v. People of the State of California, No. 20-CV-909 BAS (JLB) (S.D. Cal. filed
18   May 14, 2020). Petitioner is advised to pursue any habeas corpus claims he may have in
19   that case. If he wishes to pursue claims regarding the conditions of his confinement, he
20   must file a new civil action pursuant to 42 U.S.C. § 1983, which will be given a new case
21   number. The Clerk of Court SHALL MAIL Petitioner a blank 42 U.S.C. § 1983 civil
22   rights complaint form and a blank Motion to Proceed in Forma Pauperis form together with
23   a copy of this Order.
24         IT IS SO ORDERED.
25
26   Dated: June 10, 2020
27
28

                                                  3
                                                                              20-CV-1025 JLS (AHG)
